DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9, 11-14, 16-23 and 25-26 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 01/21/2021 have been fully considered.

From pages 7-8, applicant argues the combination of Pepper in view of Dubief fails to teach the newly introduced claim limitation “an electrical device for vaporising the test medium on the outer surface of the tube to generate a test stimulus for testing a hazard detector” as recited in claims 1 and 25. 
In response, Pepper teaches a smoke generator that vaporizes the smoke generating fluid with a heater to generate synthetic smoke. Pepper generally teaches the heating element of the smoke generator but fails to expressly teach the structure of the heating element, specifically the heater comprises of a hollow tube constructed of a porous material for internally and axially receiving a vaporisable test medium that is to be transported to an outer surface of the tube for vaporisation; and an electrical device for vaporising the test medium on the outer surface of the tube to generate a test stimulus for testing a hazard detector, wherein the porous material comprises holes that enable the vaporisable test medium to be transferred generally laterally through the holes in relation to a central longitudinal axis of the tube to the outer surface of the tube.
However, in the same field of vaporization device, Dubief teaches a hollow tube constructed of a porous material (Fig. 2, porous sleeve 201, para [0065], “In the cartridge, there is provided a storage portion 113 containing liquid 115, capillary material in the form of an elongate capillary body 117 and a vaporizer in the form of heater 119.” and para [0071]) for internally and axially receiving a vaporisable test medium that is to be transported to an outer surface of the tube for vaporization (Fig. 2, para [0014] “The porous material may comprise any suitable material or combination of materials which is permeable to the aerosol-forming substrate and allows the aerosol-forming substrate to migrate from the capillary material to the vaporizer.” and para [0015], “The porous material and capillary material preferably comprise different materials.  Preferably, the capillary material and the porous material are in contact, as this provides for good transfer of liquid.”. The vaporizable fluid 115 migrates from the capillary material 117 to the ; and 
an electrical device for vaporising the test medium on the outer surface of the tube to generate a test stimulus for testing a hazard detector (Fig. 2, vaporizer 119, para [0070], “In FIG. 2, the heater 119 is in the form of a heating coil, connected to electric circuitry (not shown) via electrical connections 121.”. The vaporizer/heater 119 coils around the outer surface of the porous material 201 to generate smoke), wherein the porous material comprises holes that enable the vaporisable test medium to be transferred generally laterally through the holes in relation to a central longitudinal axis of the tube to the outer surface of the tube (Fig. 2, para [0014] - [0015]).
	Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Pepper’s heating element with a capillary body, a porous sleeve and a wound electric heater as taught by Dubief to increase the heating surface area for better vaporization.
	It is clear from Dubief’s disclosure that the vaporizer/heater coils around the outer surface of the porous material to vaporize the fluid disposed in the outer surface area of the porous material.

In response, the modification was to replace Pepper’s heating element 38 with Dubief’s capillary body, a porous sleeve and a wound electric heater. The modification does not replace the vitreous tube. In such modification, Dubief’s capillary body can be simply inserted into Pepper’s vitreous tube to absorb the fluid drawn from the reservoir. It would just be a simple replacement of parts. This change wouldn’t affect the operation of the testing device as suggested in the applicant’s arguments.
	For the sake of argument, Pepper’s pump and vitreous tube are not required in view of Dubief. Pepper’s fluid reservoir 33, pump 36, vitreous tube 37 and heating element 38 can be replaced with an aerosol container holding the fluid, a capillary material, a porous material and a wound heater as shown in Fig. 2 of Dubief. There are many options to modify Pepper in view of Dubief to make the testing device work and these modifications are obvious to someone having ordinary skills in the art.
	Therefore, the argued claim limitations are rejected based on the reasons provided. 

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

Claims 1-9, 11-13, 16-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (Pub. No.: US 2009/0308134 A1) in view of Dubief (Pub. No.: US 2014/0346689 A1).

Regarding claim 1, Pepper teaches a test stimulus generating apparatus for testing a hazard detector (Fig. 3, abstract, smoke generator for testing smoke detector), the apparatus comprising:
an electrical device for vaporising the test medium to generate a test stimulus for testing a hazard detector (Fig. 3. Heating element 38, para [0057], “When the heating element is connected to a source of current, the heating element vaporises the fluid in vitreous tube 37 in the region of the heating element which causes a synthetic smoke, actually a fog or mist, to be emitted from the top of the chamber 31.”).
Pepper teaches a smoke generator that vaporizes the smoke generating fluid with a heater to generate synthetic smoke. Pepper generally teaches the heating element of the smoke generator but fails to expressly teach the structure of the heating element, specifically a hollow tube constructed of a porous material for internally and axially receiving a vaporisable test medium that is to be transported to an outer surface of the tube for vaporisation; and an electrical device for vaporising the test medium on the outer surface of the tube to generate a test stimulus for testing a hazard detector, wherein the porous material comprises holes that enable the vaporisable test medium to be transferred generally laterally through the holes in relation to a central longitudinal axis of the tube to the outer surface of the tube.
However, in the same field of vaporization device, Dubief teaches a hollow tube constructed of a porous material (Fig. 2, porous sleeve 201, para [0065], “In the cartridge, there is provided a storage portion 113 containing liquid 115, capillary material in the form of an elongate capillary body 117 and a vaporizer in the form of heater 119.” and para [0071]) for internally and axially receiving a vaporisable test medium that is to be transported to an outer surface of the tube for vaporization (Fig. 2, para [0014] “The porous material may comprise any suitable material or combination of materials which is permeable to the aerosol-forming substrate and allows the aerosol-forming substrate to migrate from the capillary material to the vaporizer.” and para [0015], “The porous material and capillary material preferably comprise different materials.  Preferably, the capillary material and the porous material are in contact, as this provides for good transfer of liquid.”. The vaporizable fluid 115 migrates from the capillary material 117 to the vaporizer/heater 119 via the porous material 201. The porous material 201 ; and 
an electrical device for vaporising the test medium on the outer surface of the tube to generate a test stimulus for testing a hazard detector (Fig. 2, vaporizer 119, para [0070], “In FIG. 2, the heater 119 is in the form of a heating coil, connected to electric circuitry (not shown) via electrical connections 121.”. The vaporizer/heater 119 coils around the outer surface of the porous material 201 to generate smoke), wherein the porous material comprises holes that enable the vaporisable test medium to be transferred generally laterally through the holes in relation to a central longitudinal axis of the tube to the outer surface of the tube (Fig. 2, para [0014] - [0015]).
	Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Pepper’s heating element with a capillary body, a porous sleeve and a wound electric heater as taught by Dubief to increase the heating surface area for better vaporization.

Regarding claim 2, Pepper in the combination teaches the apparatus of claim 1, further comprising:
 	means for receiving a source of vaporisable test medium (Fig. 3, ; and means for delivering the test medium to the porous material (Fig. 1, tubes 33 , 37).

Regarding claim 3, Pepper in the combination teaches the apparatus of claim 2, wherein the source of vaporisable test medium is provided in a container (para [0056], “The synthetic smoke generator comprises a reservoir housing 32 (14 in FIG. 1) arranged to contain a vaporisable fluid in an airtight collapsible bag 33.”).

Regarding claim 4, Pepper in the combination teaches the apparatus of claim 2, wherein one end of the delivering means is in contact with the source of vaporisable test medium and the other end is attached to the porous material such that test medium from the source of test medium is delivered to the porous material (Fig. 3, the tubes 35, 37 transports the vaporizable liquid 33 from the reservoir 33 to the heating element 38. Fig. 2 of Dubief shows the capillary material 117 transfers the vaporizable liquid from the storage 113 to the porous material 201).  

Regarding claim 5, Debief in the combination teaches the apparatus of claim 1, wherein the electrical device is wound around the outer surface of the porous material in order to heat the test medium received by the porous material and transported to the porous material’s surface upon activation of the heating device (Fig. 2-Fig. 4, para [0070]-[0072], the wound heater 119 coils around the porous sleeve/tube 201 to vaporize the aerosol liquid).  

Regarding claim 6, Debief in the combination teaches the apparatus of claim 1, wherein the porous material is electrically non-conductive (para [0071], “In this embodiment, the porous sleeve 201 comprises an electrically insulating material so as not to cause a short circuit across the heater coils.”).  

Regarding claim 7, Debief in the combination teaches the apparatus of claim 1, wherein the porous material is thermally conductive (para [0071], “The porous sleeve 201 may also improve the heat distribution.  The porous sleeve 201 may become more efficient at liquid transfer, as the aerosol generating system heats up.”. The porous sleeve distributes the heat evenly).  

Regarding claim 8, Debief in the combination teaches the apparatus of claim 1, whereby in use, the porous material is impregnated with test medium (para [0014], the pores of the porous sleeve/tube absorbs the aerosol liquid from the capillary material).  

Regarding claim 9, Debief in the combination teaches the apparatus of claim 1 wherein the porous material is fibreglass or ceramic (para [0056], “In a particularly preferred embodiment, the capillary material comprises polypropylene and the porous material comprises a ceramic material, for example, alumina (aluminium oxide).”).  

Regarding claim 11, Debief in the combination teaches the apparatus of claim 1, wherein the electrical device comprises an electrically conductive wire wound around an outer surface of the porous material (Fig. 2-Fig. 4, wound electric heater/vaporizer).

Regarding claim 12, Pepper in the combination teaches the apparatus of claim 11, wherein the electrically conductive wire is electrically coupled to a control circuit (para [0059], “Control of the currents to the heating element 38, the fan 9, pump 36 and the valve actuating wire is accomplished using the above-mentioned control means which is arranged to control the heating element and pump to govern the attributes of the smoke generated.”).  

Regarding claim 13, Pepper in the combination teaches the apparatus of claim 12 wherein the circuit is on a printed circuit board (Fig. 3, para [0048], “Referring again to FIG. 1, the tool is provided with control ”).  

Regarding claim 25, recites a testing apparatus that has a similar claim scope as the test stimulus generating apparatus of claim 1. Therefore, similar claim limitations are rejected for the same reasons.
Pepper further teaches the additional claim limitation of a testing apparatus for testing a hazard detector (Fig 1, Abstract, test apparatus for testing a smoke detector or CO detector), comprising a dispenser (Fig. 1 housing 2) comprising a pole (Fig. 2, and para [0038], “For example, the tool can be arranged to be mounted on the end of a pole to enable the tool to be positioned over detectors on high ceilings.”) and a compartment for receiving a generating apparatus (Fig. 3, para [0055], “As shown, the generator is housed in a chamber 31 in a lower portion of the cup shaped housing 2 and communicates with the upper portion of the housing 2 by means of a duct 8 which has a horizontally directed outlet 8b for directing the synthetic smoke directly towards the detector 4 under test.”), and wherein the generating apparatus is in the form of a module received in the compartment (Para [0084], “The tester tool may also be produced in modular form so that different stimulus generating means can ”).

Regarding claim 16, Pepper in the combination teaches the testing apparatus of claim 25, further comprising a fan blower which is adapted to provide an air flow path to influence a flow of a test stimulus (Fig. 3, fan 9 and para [0038], “The tool utilises fans and/or blowers 9 to move generated stimuli (e.g. smoke) in the direction of the detector/sensor under test 4.”).
  
Regarding claim 17, Pepper in the combination teaches the testing apparatus of claim 16, wherein the generating apparatus comprises an accumulation area that is in fluid contact with the air flow path from the fan blower (Fig. 1, chamber 32 with flap valve 39, para [0058], “The flow of smoke from the chamber 31 into the duct 8 may be regulated by a flap valve 39 which can be opened and closed in a controlled fashion.”.).  

Regarding claim 18, Pepper in the combination teaches the testing apparatus of claim 15, further comprising a battery compartment for receiving a battery (Fig. 1, battery 10, para [0038], “The tool is normally ”).  

Regarding claim 19, Pepper in the combination teaches the testing apparatus according to claim 15, wherein the dispenser comprises an open-topped housing including a bottom and sidewall forming a cavity section for receiving a detector (Fig. 3, the tester housing 2 has an open top to receive the smoke detector 4).  

Regarding claim 20, Pepper in the combination teaches the testing apparatus of claim 19, wherein an outlet (Fig. 2, opening 8a) is positioned in the cavity section and an exhaust port is located in the cavity section of the dispenser to allow any excess generated stimulus to be exhausted from the cavity section of the dispenser (Fig. 2, exhaust port 27). 
 
Regarding claim 21, Pepper in the combination teaches the testing apparatus of claim 20, wherein cavity section is removable and replaceable such that the cavity section can be swapped for an alternative cavity section to provide alternative means for stimulus exhaust from the alternative cavity section (Fig. 2, and para [0045], “The size of the spacer 30 may be variable (either by adjustment or by replacement with alternatives of differing sizes) to permit different styles and shapes/sizes of detectors to be efficiently tested.”. Remove and .  

Regarding claim 22, Pepper in the combination teaches the testing apparatus of claim 21, wherein the alternative cavity section is shaped according to the requirements of the hazard detector geometry, technology and size (para [0045], “The size of the spacer 30 may be variable (either by adjustment or by replacement with alternatives of differing sizes) to permit different styles and shapes/sizes of detectors to be efficiently tested.”).  

Regarding claim 23, Pepper in the combination teaches the testing apparatus of claim 19, wherein an outlet is positioned in the cavity section, the sidewall of the cavity section including a cut out portion, wherein the outlet is rotatable within the cut out portion (Fig. 2, exhaust port 27, the tester has a cut out portion to form an exhaust port 27. The user rotates the pole to rotate the exhaust port).

Regarding claim 26, recites a claim scope that is similar to claim 5. Therefore, it is rejected for the same reasons.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pepper (Pub. No.: US 2009/0308134 A1) in view of Dubief (Pub. No.: US .

Regarding claim 14, Pepper in the combination teaches the apparatus of claim 2, wherein the means for receiving a source of vaporisable test medium comprises a tube to connect to the test medium container (Fig. 3, tube 35 connects to the vaporizable liquid container 33) but fails to teach the tube is a piercing tube.
However, in the same field of fuel transport system, Byrne teaches an acerate tube (120) is used to pierce into a fuel container to transport fuel out of the container. See Fig. 1, and abstract “The actuator is coupled to the acerate tube and automatically drives the acerate tube through the pierceable membrane to provide fluid communication from the fuel container to the fuel cell in response to a failure of a primary electrical power system.  The container seal is configured to form a seal about the acerate tube when the acerate tube pierces the pierceable membrane to prevent unnecessary loss of fuel, such as methanol, from the container.”.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Pepper’s tube with an acerate tube to conveniently and readily connect to the vaporizable liquid container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kato (Pub. No.: US 2011/0041837 A1) teaches a combustion burner that discharges the combustion gas around the outer periphery of the inner tube.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.